DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 12/17/2020 has been entered. Claims 1-20 remain pending in the Application.

Response to Arguments
Applicant's arguments filed 12/17/2021 with respect to the 112(f) intepreation have been fully considered. Applicant’s amendments to the claims have clarified the master device and the slave device corresponding to systems that are universally understood in the art. Thus, the 112(f) interpretation is withdrawn.

Applicant's arguments filed 12/17/2021 with respect to the prior arts rejection have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the Applicant argues that the cited art Zerbe does not disclose a first device (master) initialize the bus to a first value and a second device (slave) transmit a second value different than a first value on the bus. The Applicant submits that Zerbe transmit “a large block of data” thus does not corresponding to initializing a first value and a second value different than a first value. The Examiner respectfully disagrees. Zerbe specifically disclose transmitting a large block of data including a transition from a first value to a second value (see para 0136, a simple single data transition might be written from master 11 to slave 12a in a large block of data). Thus, it is clear that the bus is initialized to a first value before this data transition, Zerbe also described this initialization (see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output). Also, the transition of the bus from the first value to the second value described in figure 3B of the 

    PNG
    media_image1.png
    529
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    618
    media_image2.png
    Greyscale

Therefore, Zerbe does discloses initialization of the bus to a first value and transition of the bus by a second device to a second value. Further, regarding the roles of the master/slave devices as the controller of the calibration process with respect to the amended claim 11, it is noted that in Zerbe, a slave device or a master device can alternatively control the calibration process (see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device).  Therefore, .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claims recites the limitation "a timing of the transition from the first value to the second value".  There is insufficient antecedent basis for “the transition” in the claim. Further, a transition of the first value and the second value is not described in a way corresponding to the previous steps such as “initializing” and “receiving” thus amounting to a gap between the steps.  See MPEP § 2172.01 The Examiner suggests amending the claim to clarify the transition corresponding to the previous step e.g.

Claim 1: receiving at the first device a second value, different than the first value, on the bus from a second device corresponding to a transition of the bus from the first value to the second value
Claim 11: a second device communicably coupled to the bus, the second device configured to transmit a second value, different than the first value, on the bus, to cause a transition of the bus from the first value to the second value
 
Claims 2-10 and 12-20 are rejected because they are dependent of the rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zerbe et al US publication US 20090327789.

Regarding claim 1, Zerbe teaches a method comprising: 
controlling a bus to facilitate communications between a plurality of devices, wherein the communications are synchronized based at least in part on a time-multiplexed clock and data protocol (see figure 6 shows a data bus 30 for communication between a master 11 and slave 12a, see para 0076, a system and method by which individual slave devices adjust their read and/or write timing to " slave" to a master clock signal e.g. synchronizing communication based on clock and data protocol); 
see timing diagram in figure 26 shows the bus is initialized to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output); 
receiving at the first device a second value, different than the first value, on the bus from a second device (see para 0136, a simple single data transition might be written from master 11 e.g. second device to slave 12a, For example, a simple single data transition might be written from master 11 to slave 12a in a large block of data, say 128 bits consisting of 64 ones followed by 64 zeros); and 
transmitting a response to the second device based at least in part on a timing of the transition from the first value to the second value (see para 0136, These bits are stored in the slave and read back to the master e.g. second device… where in the data block a one-to-zero transition occurred), the response configured to control a delay of the second device to calibrate communications on the bus from the second device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. calibrating communication delay).

Regarding claim 2, Zerbe further teaches estimating, by the first device, the delay of the second device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. estimating communication delay… see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device); and adjusting the delay of the second device to cause a fluctuation of the value read by the first device (see para 0135 and figure 26 shows the offset affecting the data read by the slave).

see para 0136, These bits are stored in the slave and read back to the master e.g. second device also see para 0134, slave receiver data is either too early or too late e.g. before the value is settled on the bus).

Regarding claim 4, Zerbe further teaches reading the second value written by the second device a plurality of times and filtering the readings; wherein the filtering reduces a variability of the estimate of a current read back value on the bus (see para 0136, This sequence of steps continues until the offset value dithers back and forth between "0" and "1" (i.e., "toggles") with each iteration at which point a centering offset value has been obtained).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe et al US publication US 20090327789.

Regarding claim 11, Zerbe teaches a system comprising: 
a first device coupled to a bus, the first device configured to control the bus to synchronize communications between a plurality of devices based at least in part on a time- multiplexed clock and data protocol (see figure 6 shows a data bus 30 for communication between a master 11 and slave 12a, see para 0076, a system and method by which individual slave devices adjust their read and/or write timing to " slave" to a master clock signal e.g. synchronizing communication based on clock and data protocol), and initialize the bus to a first value (see timing diagram in figure 26 shows the bus is initialized to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output); and 
a second device communicably coupled to the bus, the second device configured to transmit a second value, different than the first value, on the bus (see para 0136, a simple single data transition might be written from master 11 e.g. second device to slave 12a, For example, a simple single data transition might be written from master 11 to slave 12a in a large block of data, say 128 bits consisting of 64 ones followed by 64 zeros); 
wherein the first device is further configured to read the second value from the bus and transmit a response based at least in part on the timing of the transition from the first value to the second value to the second device (see para 0136, These bits are stored in the slave and read back to the master e.g. second device… where in the data block a one-to-zero transition occurred); 
wherein the response is configured to control the delay of the second device to calibrate communications on the bus from the second device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. calibrating communication delay).
But, Zerbe in the embodiment above fails to teach the first device is a master device and the second device is a slave device. The embodiment above shown that the master calibrating the transition based on input of the slave device.
However, Zerbe further teaches that the slave device is also capable of determing and calibrating the delay (see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device).

Doing so would allow the flexibility of the system in a designer choice of letting either the slave or the master controlling the delay calibration.

Regarding claim 12, Zerbe further teaches the master device is configured to adjust the delay of the slave device (see para 0136, The master determines where in the data block a one-to-zero transition occurred, and uses this information to increment or decrement the write offset value e.g. estimating communication delay… see para 0141, alternatively, the offset scanning may be done by offset interpolators in the slave device) such that the value that is being read by the first value will fluctuate between two or more values (see para 0135 and figure 26 shows the offset affecting the data read by the slave).

Regarding claim 13, Zerbe further teaches the master device is configured to read the value written by the slave device a plurality of times and perform a filtering of these values; wherein the filters are configured to reduce variability of the estimate of a current read back value on the bus (see para 0136, This sequence of steps continues until the offset value dithers back and forth between "0" and "1" (i.e., "toggles") with each iteration at which point a centering offset value has been obtained).

Regarding claim 14, Zerbe further teaches the master device is configured to set the bus to a known value and then leave the bus undriven by disabling an output driver after which a slave device can change a state of the bus (see timing diagram in figure 26 shows the bus is set to 0 in the slave receiver e.g. first device, see para 0135, the early occurring slave receiver clock transition A' would consistently produce a "0" output).

Regarding claim 16, Zerbe further teaches the master device is configured to write an initial delay value into a plurality of connected devices before they are configured to drive the bus, and wherein the initial delay value is a previous delay value from last time the system was operating as an initial value for updating the other connected devices (see para 0041, Once an appropriate offset value has been determined, it is written to the corresponding offset register in the slave).

Regarding claim 20, Zerbe further teaches the system is further configured to include a limit for a plurality of delay values that is aligned with the hardware characteristics of the system (see para 0136, The foregoing capabilities can be used by system designers to define an appropriate write offset value).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zerbe et al as applied to claims above, and further in view of Hsueh US publication US 20160191184.

Regarding claim 5, Zerbe teaches all the features with respect to claim 1 as outlined above.
But, Zerbe fails to teach generating a command requesting one or more devices coupled to the bus to respond with a reply and adjusting delays to the devices based at least in part on the replies;  26180195US02Docket No.: 70548.739US01 wherein the replies comprise multiple replies from each responding device.
However, Hsueh teaches generating a command requesting one or more devices coupled to the bus to respond with a reply and adjusting delays to the devices based at least in part on the replies;  26180195US02Docket No.: 70548.739US01 wherein the replies comprise multiple replies received from responding device (see figure 4 shows delay_req command and follow up delay_resp reply for adjusting delay, see para 0046, At step 206 the slave receives Delay_Resp message 127…)which enables it to compute at step 20 the time offset O of the slave clock).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the delay calibration system of Zerbe and further incorporate command and reply to adjust the delay.
Doing so would allow adjusting the delay on-the-fly whenever a slave or a master need to update its synchronization.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zerbe as applied to claims above, and further in view of Poulsen US publication US 20130322462.

Regarding claim 6, Zerbe teaches all the features with respect to claim 1 as outlined above.
But, Zerbe fails to teach providing a bus holder in a bus circuit configured to suppress leakage currents that could cause an undefined state, wherein the bus holder maintains a current state of the bus when undriven.
However, Poulsen teaches a bus holder in a bus circuit configured to suppress leakage currents that could cause an undefined state, wherein the bus holder maintains a current state of the bus when undriven (see para 0187, This method may be chosen for low frequency operation of the bus 64, where small leakage currents may slowly discharge any charges left on the bus 64, but a bus holder will keep the value stable. The bus holder will normally be implemented in the master device 52 to limit the power efficiency loss associated with its operation but can also be implemented in the slave device 54 for data integrity purposes).

Doing so would provide better stability for the system and prevent error caused by leakage current.

Regarding claim 15, please refer to the rejection of claim 6 since the claimed subject matter is substantially similar.

Allowable Subject Matter
Claims 7-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (2) upon correction of the 112(b) issue set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7 and 17, the known prior arts fail to explicitly disclose adjusting the average of the value read from the bus to have a probability between zero and one and adjusting delays accordingly to avoid reading back the same value in combination with other limitation found in the independent claims.
Regarding claim 8-9 and 18, the known prior arts fail to explicitly disclose providing a first settling mode to obtain an estimate of a correct delay position using first delay steps during an initial correction; and providing a second settling mode to obtain a more precise delay position for a final adjustment of the delay, the second settling mode using second delay steps that are smaller than the first delay steps and settling slower than the first settling mode; and switching between the first and 
Regarding claim 10 and 19, the known prior arts fail to explicitly disclose providing an adaptive mode with multiple adaption speeds; determining whether a value being read back is equal to a previous value and increasing the adaption speed up to a certain upper limit; and  27180 195US02Docket No.: 70548.739US01 determining whether a value being read back is different than a previous value and decreasing the adaption speed to a certain lower limit in combination with other limitation found in the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185